Citation Nr: 0627148	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  06-21 168	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the lung, claimed as a result of asbestos exposure. 



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's squamous cell carcinoma of the lung was present 
in service, was first manifested many years after service and 
has not been medically related to his service, to include any 
possible exposure to asbestos. 


CONCLUSION OF LAW

Squamous cell carcinoma of the lung was not incurred or 
aggravated in the veteran's active duty service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in May 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection, to include the 
rating and effective date elements of the claim.  He was also 
notified of information and evidence that VA would seek to 
provide and information and evidence that he was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In May 2006, 
in response to this notification, the veteran indicated in 
writing that he had no other information or evidence to give 
VA to substantiate his claim.  Thus, the veteran was able to 
participate effectively in the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
personnel and medical records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claim, and an etiological opinion has 
been sought.

Service Connection

The veteran seeks service connection for squamous cell 
carcinoma of the lung, which he contends is the result of 
asbestos exposure in service.  Specifically, he contends that 
his duties as a mechanic entailed maintaining brake lines 
that were made of asbestos.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
incurrence may be also be presumed to have been incurred 
during service for specified chronic diseases, to include 
malignant tumors, if manifested to a degree of 10 percent or 
more within one year of service separation, the lack of any 
evidence of the disease process during service 
notwithstanding.  38 C.F.R. §§ 3.307, 3.309.

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been included in the VA Adjudication 
Procedure Manual.  See DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part VI, 
7.21.  These sources provide that VA must determine whether 
or not military records demonstrate evidence of asbestos 
exposure during service, develop whether or not there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  

In this case, there is no evidence of lung cancer during 
service or for many years thereafter and it has not been 
contended otherwise.  The veteran has argued that his lung 
cancer is the result of exposure to asbestos during service.  
There is no dispute that he has lung cancer.  See VA 
examination dated in May 2006.  Further, service personnel 
records confirm that the veteran's military occupational 
specialty was track vehicle mechanic.  While the personnel 
records could not specifically confirm whether the veteran 
was exposed to asbestos in the course of his duties, for the 
purposes of this decision only, such exposure will be 
presumed.  The question remains, therefore, whether the 
veteran's current lung disability is related to any such 
exposure.  

In May 2006, the veteran underwent a VA respiratory disorder 
examination.  The physician who examined the veteran also 
reviewed the veteran's claims folder, service medical 
records, and recent chest x-rays and computed tomography (CT) 
scans.  He found no evidence of asbestos-related lung disease 
on the diagnostic tests, such as pleural scarring or pleural 
plaque calcifications.  He explained that while there is 
increase in the incidence of all sub-types of lung cancer in 
patients with asbestosis, it is particularly associated with 
adenocarcinoma, rather than the squamous cell carcinoma that 
the veteran has.  The physician then pointed to the veteran's 
20 year, pack a day, smoking habit, relating that such would 
markedly increase the incidence of lung cancer.  In sum, the 
physician opined that the veteran's lung cancer was more 
likely related to his smoking, and less likely related to any 
asbestos exposure he may have had in service.

This opinion is deemed credible, as it provides medical 
principles in support of its conclusion.  It demonstrates 
that all pertinent evidence had been reviewed and that the 
opinion was offered in that context.  Absent evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Given the medical evidence of record, the preponderance of 
the evidence is against the veteran's claim that his current 
lung disease is the result of asbestos exposure in service; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted.


ORDER

Service connection for squamous cell carcinoma of the lung is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


